DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s RESPONSE TO OFFICE ACTION/ AMENDMENT, filed August 25, 2021.  Claims 1-8 are pending.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (RESPONSE, page 2), the objection to the title as set forth in the prior Office action dated May 27, 2021, item no. 4, is withdrawn.
Applicant's arguments filed in response to the claim rejections under 35 U.S.C. 103 as set forth in the prior Office action, item no. 7, have been fully considered but they are not persuasive.  
 	In response to the claim rejections, Applicant states (RESPONSE, pages 11-12) regarding the cited prior art (Tokumoto, Murata): 
 	Neither Tokumoto nor Murata disclose the feature of amended claim 1 that “change the stored first print setting for the print data identified by the received identification information to the second print setting based on the received information indicating the change from the first print setting to the second print setting; and transmit, to the printing apparatus, the print data identified by the received identification information and the second print setting”.
 	Specifically, as shown above, Murata merely discloses that a document management server 103 changes information on print settings included in a job list and transmits the changed job list to an image forming apparatus 101 on a network 100, and fails to disclose changing a print setting based on the received information indicating the change from the first print setting to the second print setting, and transmitting the changed job list with the print data identified by the received identification information.  Accordingly, Murata does not teach or suggest the above-emphasized features recited by amended claim 1.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0039772 (hereinafter “Tokumoto”) in view of U.S. Patent Application Publication 2014/0218764 (hereinafter “Murata”).
 	Regarding claim 1, Tokumoto discloses a printing system (Fig. 1A) comprising:
 	- a printing apparatus (image forming apparatus 105 (paragraph [0023])); and
 	- a storage apparatus storing print data and first print setting for the print data which are received from an external device (image forming apparatus 103 receives print data from printer driver of PC 102 (paragraph [0030]), stores the print data and extracts bibliographic information including print data name, print setting and user name (paragraph [0031])),
 	- the printing apparatus including:
 	- one or more first memories (each image forming apparatus (paragraph [0036]) includes a RAM 202, a ROM 203 and an HDD 204 (paragraph [0037])); and

 	- acquire identification information for identifying the print data stored in the storage apparatus and information indicating the first print setting for the print data (image forming apparatus 105 receives bibliographic information from image forming apparatus 104 (paragraph [0033]), the bibliographic information having been obtained from image forming apparatus 103 (paragraph [0031]));
 	- receive, from a user, a print instruction to print out the print data (user selects document to be printed from document list and issues print instruction (paragraph [0035]));
 	- transmit, to the storage apparatus, the identification information for identifying the print data corresponding to the print instruction (image forming apparatus 105 requests image forming apparatus 103 for the print data (paragraph [0035]), the request including document ID of document corresponding to the requested print data (paragraph [0077])); 
 	- receive, from the storage apparatus, the print data by using a print port of the printing apparatus (Fig.1B, step S111 shows reception of TRANSMIT PRINT DATA at image forming apparatus 105 from image forming apparatus 103); and
 	- print out the received print data (image forming apparatus 105 serves as the output machine that prints document selected from document list (paragraphs [0025], [0035])), and
	- the storage apparatus including:

 	- one or more second processors (each image forming apparatus (paragraph [0036]) includes a CPU 201 (paragraph [0037])) that execute a set of second instructions to:
 	- receive, from the printing apparatus, the identification information for identifying the print data (Fig.1B, step S108 shows reception of REQUEST PRINT DATA at image forming apparatus 103 from image forming apparatus 105; the request including document ID of document corresponding to the requested print data (paragraph [0077])); and
 	- transmit, to the printing apparatus, the print data identified by the received identification information (image forming apparatus transmits print data to image forming apparatus 105 (paragraph [0035])).
 	While Tokumoto also provides a change setting button 410 on the document list screen (Fig. 4), Tokumoto does not expressly disclose the italicized portion of the limitations: “receive, from a user, a print instruction to print out the print data and a change instruction to change the first print setting to a second print setting for the print data,” “transmit, to the storage apparatus, the identification information for identifying the print data corresponding to the print instruction and information indicating the change from the first print setting to the second print setting corresponding to the change instruction,” “receive, from the storage apparatus, the print data and the second print setting for the print data by using a print port of the printing apparatus,” “print out the received print data according to the received second print setting,” “receive, from the and the information indicating the change from the first print setting to the second print setting,” “change the stored first print setting for the print data identified by the received identification information to the second print setting based on the received information indicating the change from the first print setting to the second print setting,” or “transmit, to the printing apparatus, the print data identified by the received identification information and the second print setting.”
 	Murata discloses an image forming apparatus which, in response to a pressing of a transmit setting change button 2001, transmits a print setting change request for a print job selected from a job list screen 900 to document management server 103 (paragraph [0141]).  At the document management server, document management unit 307 receives the print setting change request (paragraph [0151]) and changes the print setting information corresponding to the job requested for print setting change in the job list (paragraph [0154]).  Afterward, the document management unit transmits the changed job list to the image forming apparatus (paragraph [0157]).  Furthermore, Fig. 20 of Murata illustrates a job list 2301 of a user corresponding to change requestor information before settings 2304 of a job requested for print setting change 2303 are changed, and a job list 2302 after the settings 2304 have been changed to settings 2305 (paragraph [0156]).  As with Tokumoto, Murata already discloses transmission of a document print request from the image forming apparatus to the storage machine and return transmission of corresponding print data from the storage machine to the image forming apparatus (print control unit 303 transmits print request corresponding to print job execution request to document management server 103, then acquires from 
 	By enabling print setting change to a print job in this manner, a user requested to perform printing by another user can change print settings and therefore can set the print settings according to the user’s preferences (paragraph [0159]).  Thus, it would have been obvious for one of ordinary skill in the art to modify the teaching of Tokumoto by sending the print setting change information from the printing apparatus to a device storing the image data to be printed, such as taught by Murata.
 	Regarding claim 2, Tokumoto discloses: wherein the printing system further includes a management server configured to manage bibliographic information of print data (image forming apparatus 104 serves as a bibliography server machine that manages bibliographic information of print data (paragraph [0025])).
 	Regarding claim 3, Tokumoto discloses: wherein 
 	- the one or more first processors further execute the set of first instructions to authenticate a user (user logs into the image forming apparatus 105 by inputting the user name and the password that are the same as those input to the printer driver, when the print data stored in the image forming apparatus 103 is to be output by the image forming apparatus 105 (paragraph [0032])), and wherein
 	- in the printing apparatus, a list of print data associated with the authenticated user is acquired from the management server (image forming apparatus 105 receives 
 	Regarding claim 4, Tokumoto discloses: wherein the one or more first processors further execute the set of first instructions to:
 	- receive selection of print data to be printed out from among the list of print data associated with the authenticated user (user selects the document to be printed from the document list by using an operation unit 206 of the image forming apparatus 105 (paragraph [0035])); and
 	-identify the storage apparatus, in which the selected print data is saved, based on the acquired bibliographic information (location where print data of the target document is stored can be identified and whether print data of the target document is located in the output machine or in another image forming apparatus can be determined, based on the IP address, in the bibliographic information, indicating a storage location (paragraph [0062])).
 	Regarding claim 5, Tokumoto discloses: wherein the one or more second processors further execute the set of second instructions to:
 	- receive print data from the external apparatus (image forming apparatus 103 receives print data from printer driver of PC 102 (paragraph [0030])); and
 	- send bibliographic information of the received print data to the management server (image forming apparatus 103 extracts and transmits the extracted bibliographic information to the image forming apparatus 104 (paragraph [0031])).
 	Regarding claim 6, Murata disclose: wherein, in the storage apparatus, at least one parameter in the first print setting of the saved print data is changed based on the 
 	Regarding claim 7, Murata discloses: wherein
 	- when an instruction to delete print data is received from a user at the printing apparatus, a delete request containing identification information for identifying print data associated with the delete instruction is sent to the storage apparatus (if display control unit 302 of the image forming apparatus 101 determines that a job deletion request has been issued, job information acquisition unit 306 transmits a request for deleting a selected job to the document management server 103 (paragraphs [0136]-[0137])), and wherein
 	- a result of deletion performed in response to the delete request is sent back to the printing apparatus (document management unit 307 of the document management server (Fig. 3) deletes the information corresponding to the job requested for deletion from the job list of the user corresponding to the deletion requestor information (paragraph [0147]), and transmits the changed job list to the image forming apparatus 101 (paragraph [0157]; Fig. 19)).
 	Regarding claim 8, Tokumoto discloses a control method for a printing system including a printing apparatus (image forming apparatus 105 (paragraph [0023])) and a storage apparatus storing print data and first print setting for the print data which are received from an external device (image forming apparatus 103 receives print data from printer driver of PC 102 (paragraph [0030]), stores the print data and extracts 
 	- acquiring, by first printing apparatus, identification information for identifying the print data stored in the storage apparatus and information indicating the first print setting for the print data (image forming apparatus 105 receives bibliographic information from image forming apparatus 104 (paragraph [0033]), the bibliographic information having been obtained from image forming apparatus 103 (paragraph [0031]));
 	- receiving, by the printing apparatus, a print instruction to print out the print data from a user (user selects document to be printed from document list and issues print instruction (paragraph [0035])); 
	- transmitting, by the printing apparatus, the identification information for identifying the print data corresponding to the print instruction to the storage apparatus (image forming apparatus 105 requests image forming apparatus 103 for the print data (paragraph [0035]), the request including document ID of document corresponding to the requested print data (paragraph [0077])); 
	- receiving, by the storage apparatus, the identification information for identifying the print data from the printing apparatus (Fig.1B, step S108 shows reception of REQUEST PRINT DATA at image forming apparatus 103); 	

	 - receiving, by the printing apparatus, the print data by using a print port of the printing apparatus from the storage apparatus (Fig.1B, step S111 shows reception of TRANSMIT PRINT DATA at image forming apparatus 105); and 
	- printing out, by the printing apparatus, the received print data (image forming apparatus 105 serves as the output machine that prints document selected from document list (paragraphs [0025], [0035])).
	While Tokumoto also provides a change setting button 410 on the document list screen (Fig. 4), Tokumoto does not expressly disclose the italicized portion of the limitations: “receiving, by the printing apparatus, a print instruction to print out the print data and a change instruction to change the first print setting to a second print setting for the print data from a user,” “transmitting, by the printing apparatus, the identification information for identifying the print data corresponding to the print instruction and information indicating the change from the first print setting to the second print setting corresponding to the change instruction to the storage apparatus,” “receiving, by the storage apparatus, the identification information for identifying the print data and the information indicating the change from the first print setting to the second print setting from the printing apparatus,” “changing, by the storage apparatus, the stored first print setting for the print data identified by the received identification information to the second print setting based on the received information indicating the change from the first print setting to the second print setting,” “transmitting, by the storage apparatus, the print data identified by the received identification information and the second print setting to the printing apparatus,” “receiving, by the printing apparatus, the print data and the second print setting for the print data by using a print port of the printing apparatus from the storage apparatus,” or “printing out, by the printing apparatus, the received print data according to the received second print setting.”

 	By enabling print setting change to a print job in this manner, a user requested to perform printing by another user can change print settings and therefore can set the print settings according to the user’s preferences (paragraph [0159]).  Thus, it would .
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677